Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 were examined in a Non-Final on 7/19/2021. This office action is in response to Applicants submission of 12/17/2021. Claims 1-7, 9 and 11-20 are pending and being examined.

Response to Amendment and arguments
Applicants arguments related to the amendment of polarization filters are addressed in the main body of rejection. Regarding the amendment to claim 9 related to shutter members, it is noted that having plurality of shutters for areas to be blocked would only be a duplication of parts. Similarly having a controller of some sort to open/close them will also be obvious. It is noted that the specification has not disclosed any specific drive or controller for this or for LCD or plurality of polarizing filter, only blocks in drawings.   

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “Plasma process monitoring device” “light transmitting part”, “light blocking part” and “shutter members”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the purposes of examination, “ light blocking part” shall be interpreted to imply e.g. an LCD panel unit 31 that serves as a selective light blocker (Fig. 3 and specification paragraph continuing from page 9 to page 10), or equivalents thereof. Similarly shutter members are disclosed in Para 103 as equivalent to LCD or pair of polarization filters. Plasma process monitoring device are interpreted as generic controllers for LCD or shutters or polarization filters in response to monitored condition.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Claims 1-20 of this application are patentably indistinct from claim 1-20 of Application No. 16/412818. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/412818. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of selective light blockers and transmitters is common to both set of claims. Other limitations included in claims of both applications are however well known in the prior art as discussed in this rejection to a large extant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al (US 20160300699) in view of Gilbert Hyatt (US 5432526) and Tomita et al (US 5619266) and Hiroshi Takagi (US 5819207).
Kim et al disclose a plasma process monitoring device (430), 
a first selection area light transmitting part disposed to face a first viewport disposed on one side of a chamber, and provided with a first selective light blocking parts for selectively blocking plasma light emitted through the first viewport (440); 
a second selection area light transmitting part disposed to face a second viewport disposed on the other side of the chamber, and provided with a second selective light blocking parts for selectively blocking plasma light emitted through the second viewport (Fig 15); and 

Kim et al do not explicitly disclose plurality of light blocking parts for one viewport.
Gilbert Hyatt discloses using LCD panel for general purpose illumination control and disclose using it to selectively block or allow illumination to pass through selective areas on the LCD panel (Fig 11 and Fig 13). In Fig 13 incoming illumination 102 may be transmitted selectively through blocks defined on panel 1310.
Therefore using LCD panel with segments for selectively blocking illumination coming from plasma would have been obvious in Kim et al to monitor selected region of plasma.
It is noted that LCD panel works in conjunction with polarization filters as explained in Tomita et al. In Fig 3 are disclosed polarization filters 82 and 42 and a LCD panel 54 between them. When filter 82 is vertically polarized and filter 42 is horizontally polarized, light 87 cannot pass to camera when LCD 54 does not rotate the polarized light. When it does rotate it by 90o to being horizontal, the light could pass through filter 42. (Col 1 lines 64- Col 2 line 9). 
Therefore a combination of polarization filters in front of a source of light could switch light ON-OFF by controlling the angle of polarization.
This fact is disclosed in Hiroshi Takagi also through Fig 1A where rotation of filter 321 causes variation of output as disclosed in Fig 1B, when light passes through a fixed polarization filter 312. It is clearly seen that the light is maximum at relative angle of (-180, 0, and 180) and minimum at relative angle of (-90, 90 and 270) which is shifted by 90o.
Therefore a combination of polarization filters in front of a source of light could switch light ON-OFF or selectively blocked by controlling the angle of polarization.

Regarding claim 3 and 4 the disposition of view ports and selection area transmitting part at any point on the chamber to monitor would not be patentably different.
Regarding claim 5 there is no restriction on number of blocks on the LCD panel. Therefore having M or N blocking parts in one or the other light transmitting part would not be more inventive than having any blocking part.
Regarding claim 6 and 7 blocking segments in Hyatt are LCD transparent, rectangular and horizontal or vertical. 
Regarding claim 11 integrating selection light transmitting part in the form of LCD with optical view port would have been obvious as LCD would require backing of transparent plate as also disclosed in Yoshida et al below.
Claims 18-20 are similar in scope to previous claims are therefore rejected for the same reasons. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al (US 20160300699) in view of Gilbert Hyatt (US 5432526) and Tomita et al (US 5619266) and Hiroshi Takagi (US 5819207) and further in view of Randhawa et al (US 5234561).
Regarding claim 9 as discussed above in respect to claims 1 and others, LCD or set of polarization filters provide to block selected area, however having a shutter additionally or in lieu of that, to cover some part of the view port would have been obvious since shutters for sensors on view port were well known.

It would have been obvious for one of ordinary skill in the art at the time of invention to have used a shutter to protect from plasma when not in use for measurement.
Regarding shutter members, having one shutter for one block as in Hyatt would be a mere duplication of parts. Further using drive motor would be obvious since that would be replacing a controller of Hyatt.

Claims 12-20 are also rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al (US 20160300699) in view of Gilbert Hyatt (US 5432526) and Tomita et al (US 5619266) and Hiroshi Takagi (US 5819207) and Morvay et al (US 20180252650).
Kim et al in view of Gilbert Hyatt disclose monitoring plasma in a plasma chamber while looking at individual locations using blocking some regions while allowing others. Kim et al however do not explicitly disclose using OES and optical fiber for doing so. 
Morvay et al disclose similar monitoring resolving spatial monitoring in a slightly different however similar way. Morvay et al disclose technologies to facilitate computed tomographic techniques to help identifying chemical species during plasma processing of a substrate (e.g., semiconductor wafer) using optical emission spectroscopy (OES). More particularly, the technology uses topographic techniques to spatially resolves emissions and absorptions in at least two-dimension space above the substrate during the plasma processing (e.g., etching) of the substrate. With some implementations utilize optical detectors positioned along multiple axes (e.g., two or more) to receive incident incoming optical spectra from the plasma chamber during the plasma processing (e.g., etching) of the substrate. Because of the 
Morvay et al disclose using optical fiber to collect illumination information (Para 37). Morvay et al disclose common monitor 80 to resolve spatial distribution of light intensity with windows collecting light and disposed at 90o.
It would have been obvious for one of ordinary skill in the art to have the arrangement of Morvay et al in the apparatus of Kim et al to complement or replace features as being predictably successful.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OH et al (20160379802) uses a slit (Fig 4 SL) to selectively allow plasma illumination to pass while blocking the rest in order to monitor plasma in a narrow angle. CHO et al (US 20170254755) uses an aperture member (Fig 2A) having a pin hole (228) to restrict viewing angle to desired spatial region in the plasma using optical emission spectroscopy and optical fiber (See abstract). Yoshida et al (US 20110205178) disclose polarizing filter in conjunction with LCD very explicitly. In Fig 4 polarizing filter 161 is disclosed to block particularly polarized light (Para 211). Therefore using polarizing filter with or without LCD would have been obvious for selectively blocking or allowing spatial illumination.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716